Title: To George Washington from George Clinton, 3 November 1782
From: Clinton, George
To: Washington, George


                        
                             November 3, 1782
                        
                        I hereby signify my Consent to any Indulgence which his Excellency General Washington may think proper to grant to the Bearer Mr Johno. Renselaer for the Purpose of his having an Interview with his Mother Mrs Bruce either in New York or at Cortlandts House and for obtaining certain Title Papers of his Estate in his Possession. Given at Pokeepsie this 3d Novr 1782
                        
                            Geo. Clinton
                        
                    